DETAILED ACTION
Claims 1-20 filed December 2nd 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US2018/0133551) in view of Mettler May (US2017/0061817) (hereinafter referred to as May)

 	Consider claim 1, where Chang teaches a computerized system for providing feedback to a user based on neuromuscular signals sensed from the user, (See Chang’s abstract) the system comprising: a plurality of neuromuscular sensors configured to sense a plurality of neuromuscular signals from the user, wherein the plurality of neuromuscular sensors are arranged on one or more wearable devices; (See Chang paragraphs 37-38 where Chang discusses biometric sensors such as an electromyography sensor (EMG) that can be worn on the waist, upper body, shoes, thigh, arms, wrists, or head.) and at least one computer processor programmed to: process the plurality of neuromuscular signals using one or more heuristic, (See Chang paragraph 100 where Chang discusses a classifier using heuristic based set of conditions or rule, a machine learning model or the like.)  and provide feedback to the user based on one or both of: the processed plurality of neuromuscular signals, and information derived from the processed plurality of neuromuscular signals, (See Chang figure 4 and paragraphs 119-126 where the EMG signals are collected and the muscle usage is classified and based on the classification the smart coaching program can provide personalized feedback to guide the user’s form into proper form and technique that optimizes for the proper muscle group)  wherein the feedback comprises feedback that includes information relating to one or both of: a timing of an activation of at least one motor unit of the user, and an intensity of the activation of the at least one motor unit of the user. (See Chang paragraphs 122-128 where the EMG sensors can be used to verify that the correct muscles are firing at the right times for each specific exercise and the smart coaching program can recommend a number of repetitions and intensity depending upon the user’s goals.)
 	Chang teaches a heuristics model; however, Chang does not explicitly teach inference or statistical model. However, in an analogous field of endeavor May teaches statistical model. (See May paragraph 20, 143 where the skill model incorporates statistical characteristics of movement pattern profiles and associated outcomes) Therefore, it would have been obvious for one of ordinary skill in the art that the heuristics of Chang would be based in part upon statistical characteristics as taught by May. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a data driven approach to allow for evolution of the system. (See May paragraph 143)
(See May figure 24A, paragraph 33, 441-447 where visual feedback is provided about a tennis serve where the visual feedback on the movement phase, movement pattern, impact, and strength) Therefore, it would have been obvious for one of ordinary skill in the art that the visual feedback suggested in Chang would take the form of the visual demonstration as taught in May. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a better user experience. 

 	Consider claim 2, where Chang in view of May teaches the computerized system of claim 1, wherein the feedback provided to the user comprises auditory feedback, or haptic feedback, or both auditory feedback and haptic feedback, and the auditory feedback and the haptic feedback relate to one or both of: the timing of the activation of the at least one motor unit of the user, and the intensity of the activation of the at least one motor unit of the user. (See Chang paragraphs 122-128, 48 where the EMG sensors can be used to verify that the correct muscles are firing at the right times for each specific exercise and the smart coaching program can recommend a number of repetitions and intensity depending upon the user’s goals. A feedback element can include a haptic feedback element (e.g., a vibrational motor), audio speakers, a display, or other mechanisms for delivering feedback. Other user interface elements for input and/or output can additionally be incorporated into the device such as audio output elements, buttons, touch sensors, and the like.) (See May figure 24A, paragraph 33, 441-447 where visual feedback is provided about a tennis serve where the visual feedback on the movement phase, movement pattern, impact, and strength)

 	Consider claim 3, where Chang in view of May teaches the computerized system of claim 1, wherein the visual feedback further includes a visualization relating to one or both of: the timing of the activation of the at least one motor unit of the user, and the intensity of the activation of the at least one motor unit of the user, the visualization is provided within an augmented reality (AR) environment generated by an AR system or a virtual reality (VR) environment generated by a VR system, and the visualization depicts at least one body part, the at least one body part comprising any one or any combination of: a forearm of the user, a wrist of the user, and a leg of the user. (See Chang paragraph 40 where Chang discusses the activity monitoring system may communicate with an augmented/ virtual reality system) (See May figure 24A, paragraph 33, 441-447 where visual feedback of the entire user’s body is provided about a tennis serve where the visual feedback on the movement phase, movement pattern, impact, and strength)

 	Consider claim 4, where Chang in view of May teaches the computerized system of claim 1, wherein the at least one computer processor is programmed to predict an outcome of a task or activity performed by the user based, at least in part, on one or both of: the plurality of neuromuscular signals and information derived from the plurality of neuromuscular signals, and the feedback provided to the user comprises an indication of the predicted outcome. (See Chang paragraphs 122-128 where the EMG sensors can be used to predict muscle usage during training activities and detect if a muscle group is nearing fatigue from overwork.)

 	Consider claim 5, where Chang in view of May teaches the computerized system of claim 4, wherein the task or activity is associated with an athletic movement or a therapeutic movement. (See Chang paragraphs 122-128 where the EMG sensors can be used to verify that the correct muscles are firing at the right times for each specific exercise.)

 	Consider claim 6, where Chang in view of May teaches the computerized system of claim 3, wherein the at least one computer processor is programmed to provide to the user a visualization of at least one target neuromuscular activity state, the at least one target neuromuscular activity state being associated with performing a particular task. (See Chang paragraphs 122-128 where the EMG sensors can be used to verify that the correct muscles are firing at the right times for each specific exercise and the smart coaching program can recommend a number of repetitions and intensity depending upon the user’s goals. See Chang figure 4, where the motion is a bicep curl)

 	Consider claim 7, where Chang in view of May teaches the computerized system of claim 6, wherein the at least one computer processor is programmed to determine, based on one or both of: the plurality of neuromuscular signals and information derived from the plurality of neuromuscular signals, deviation information from the at least one target neuromuscular activity state, and the feedback provided to the user comprises feedback based on the deviation information. (See Chang paragraphs 104-106, 122-128 where the activity monitoring system can detect pelvic sag during a pushup and provide appropriate feedback to the user) 

 	Consider claim 8, where Chang in view of May teaches the computerized system of claim 3, wherein the at least one computer processor is further programmed to calculate a measure of muscle  (See Chang paragraphs 122-128, 61 where the EMG sensors can be used to predict muscle usage during training activities and detect if a muscle group is nearing fatigue from overwork. If fatigue is detected, the device may alert the user via haptic, visual or audio feedback)

 	Consider claim 9, where Chang teaches a computerized system for providing feedback to a user based on neuromuscular signals sensed from the user, the system comprising: a plurality of neuromuscular sensors configured to sense a plurality of neuromuscular signals from the user, wherein the plurality of neuromuscular sensors are arranged on one or more wearable devices; (See Chang paragraphs 37-38 where Chang discusses biometric sensors such as an electromyography sensor (EMG) that can be worn on the waist, upper body, shoes, thigh, arms, wrists, or head.)  and at least one computer processor programmed to: process the plurality of neuromuscular signals using one or more heuristic models, (See Chang paragraph 100 where Chang discusses a classifier using heuristic based set of conditions or rule, a machine learning model or the like.)  and provide feedback to the user based on the processed plurality of neuromuscular signals, wherein the feedback provided to the user is associated with one or more neuromuscular activity states of the user, (See Chang figure 4 and paragraphs 119-126 where the EMG signals are collected and the muscle usage is classified and based on the classification the smart coaching program can provide personalized feedback to guide the user’s form into proper form and technique that optimizes for the proper muscle group)   and wherein the plurality of neuromuscular signals relate to an athletic movement or a therapeutic movement performed by the user. (See Chang paragraphs 122-128 where the EMG sensors can be used to verify that the correct muscles are firing at the right times for each specific exercise and the smart coaching program can recommend a number of repetitions and intensity depending upon the user’s goals.)
	Chang teaches a heuristics model; however, Chang does not explicitly teach inference or statistical model. However, in an analogous field of endeavor May teaches statistical model. (See May paragraph 20, 143 where the skill model incorporates statistical characteristics of movement pattern profiles and associated outcomes) Therefore, it would have been obvious for one of ordinary skill in the art that the heuristics of Chang would be based in part upon statistical characteristics as taught by May. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a data driven approach to allow for evolution of the system. (See May paragraph 143)

 	Consider claim 10, where Chang in view of May teaches the computerized system of claim 9, wherein the feedback provided to the user comprises any one or any combination of: audio feedback, visual feedback, and haptic feedback. (See Chang paragraphs 61 where device may alert the user via haptic, visual or audio feedback)

 	Consider claim 11, where Chang in view of May teaches the computerized system of claim 9, wherein the feedback provided to the user comprises visual feedback within an augmented reality (AR) environment generated by an AR system or a virtual reality (VR) environment generated by a VR system. (See Chang paragraph 40 where Chang discusses the activity monitoring system may communicate with an augmented/ virtual reality system)

 	Consider claim 12, where Chang in view of May teaches the computerized system of claim 11, wherein the visual feedback provided to the user comprises a visualization of one or both of: a timing of  (See May figure 24A, paragraph 33, 441-447 where visual feedback of the entire user’s body is provided about a tennis serve where the visual feedback on the movement phase, movement pattern, impact, and strength)

 	Consider claim 13, where Chang in view of May teaches the computerized system of claim 11, wherein the at least one computer processor is further programmed to provide to the user a visualization of at least one target neuromuscular activity state, and the at least one target neuromuscular activity state is associated with performing the athletic movement or the therapeutic movement. (See May figure 24A, paragraph 33, 441-447 where visual feedback of the entire user’s body is provided about a tennis serve where the visual feedback on the movement phase, movement pattern, impact, and strength)

 	Consider claim 14, where Chang in view of May teaches the computerized system of claim 12, wherein the visualization presented to the user comprises a virtual representation or an augmented representation of a body part of the user, and the virtual representation or the augmented representation depicts the body part of the user acting with a greater activation force or moving with a larger degree of rotation than a reality-based activation force or a reality-based degree of rotation of the body party of the user. (See May figure 24A, paragraph 33, 440-447 where visual feedback of the entire user’s body is provided about a tennis serve where the visual feedback augmentation on the movement phase, movement pattern, impact, and strength)

 (See Chang paragraphs 104-106, 122-128 where the activity monitoring system can detect pelvic sag during a pushup and provide appropriate feedback to the user)

 	Consider claim 16, where Chang in view of May teaches the computerized system of claim 15, wherein the deviation information is derived from a second plurality of neuromuscular signals processed by the at least one computer processor. (See Chang paragraphs 104-106, 122-128 where the activity monitoring system can detect pelvic sag with sensors mounted on a user’s knees and waist during a pushup and provide appropriate feedback to the user)

 	Consider claim 17, where Chang in view of May teaches the computerized system of claim 15, wherein the at least one computer processor is further programmed to predict an outcome of the athletic movement or the therapeutic movement performed by the user based, at least in part, on the deviation information, and the feedback provided to the user comprises an indication of the predicted outcome. (See Chang paragraphs 122-128, 61 where the EMG sensors can be used to predict muscle usage during training activities and detect if a muscle group is nearing fatigue from overwork. If fatigue is detected, the device may alert the user via haptic, visual or audio feedback)

 	Consider claim 18, where Chang teaches a method performed by a computerized system for providing feedback to a user based on neuromuscular signals sensed from the user, (See Chang paragraphs 37-38 where Chang discusses biometric sensors such as an electromyography sensor (EMG) that can be worn on the waist, upper body, shoes, thigh, arms, wrists, or head.)  the method comprising: receiving a plurality of neuromuscular signals sensed from the user using a plurality of neuromuscular sensors arranged on one or more wearable devices worn by the user; processing the plurality of neuromuscular signals using one or more heuristic models; (See Chang paragraph 100 where Chang discusses a classifier using heuristic based set of conditions or rule, a machine learning model or the like.)  and providing feedback to the user based on one or both of: the processed neuromuscular signals and information derived from the recorded neuromuscular signals, (See Chang figure 4 and paragraphs 119-126 where the EMG signals are collected and the muscle usage is classified and based on the classification the smart coaching program can provide personalized feedback to guide the user’s form into proper form and technique that optimizes for the proper muscle group)  wherein the feedback provided to the user comprises visual feedback that includes information relating to one or both of: a timing of an activation of at least one motor unit of the user, and an intensity of the activation of the at least one motor unit of the user. (See Chang paragraphs 122-128 where the EMG sensors can be used to verify that the correct muscles are firing at the right times for each specific exercise and the smart coaching program can recommend a number of repetitions and intensity depending upon the user’s goals.)
 	Chang teaches a heuristics model; however, Chang does not explicitly teach inference or statistical model. However, in an analogous field of endeavor May teaches statistical model. (See May paragraph 20, 143 where the skill model incorporates statistical characteristics of movement pattern profiles and associated outcomes) Therefore, it would have been obvious for one of ordinary skill in the art that the heuristics of Chang would be based in part upon statistical characteristics as taught by May. One of ordinary skill in the art would have been motivated to perform the modification for the (See May paragraph 143)
	Chang teaches providing visual feedback and feedback that includes information relating to one or both of: a timing of an activation of at least one motor unit of the user, and an intensity of the activation of the at least one motor unit of the user, however, Chang does not explicitly teach providing visual feedback that includes information relating to one or both of: a timing of an activation of at least one motor unit of the user, and an intensity of the activation of the at least one motor unit of the user. However, in an analogous field of endeavor May teaches providing visual feedback that includes information relating to one or both of: a timing of an activation of at least one motor unit of the user, and an intensity of the activation of the at least one motor unit of the user. (See May figure 24A, paragraph 33, 441-447 where visual feedback is provided about a tennis serve where the visual feedback on the movement phase, movement pattern, impact, and strength) Therefore, it would have been obvious for one of ordinary skill in the art that the visual feedback suggested in Chang would take the form of the visual demonstration as taught in May. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a better user experience. 

 	Consider claim 19, where Chang in view of May teaches the method of claim 18, wherein the visual feedback provided to the user comprises is provided within an augmented reality (AR) environment generated by an AR system or a virtual reality (VR) environment generated by a VR system. (See Chang paragraph 40 where Chang discusses the activity monitoring system may communicate with an augmented/ virtual reality system) 

 	Consider claim 20, where Chang in view of May teaches the method of claim 18, wherein the feedback provided to the user comprises auditory feedback or haptic feedback or auditory feedback and haptic feedback that relates to one or both of: the timing of the activation of the at least one motor unit of the user, and the intensity of the activation of the at least one motor unit of the user. (See Chang paragraphs 122-128 where the EMG sensors can be used to verify that the correct muscles are firing at the right times for each specific exercise and the smart coaching program can recommend a number of repetitions and intensity depending upon the user’s goals.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624